

113 S1553 IS: To amend title 23, United States Code, to reauthorize the State infrastructure bank program.
U.S. Senate
2013-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1553IN THE SENATE OF THE UNITED STATESSeptember 26, 2013Ms. Ayotte introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend title 23, United States Code, to reauthorize the
		  State infrastructure bank program.1.State
			 infrastructure bank programSection 610 of title 23, United States Code,
			 is amended—(1)in subsection
			 (d)—(A)in paragraph (1),
			 by striking subparagraph (A) and inserting the following:(A)10 percent of the
				funds apportioned to the State for each of fiscal years 2013 and 2014 under
				each of sections 104(b)(1), 104(b)(2), and 144;
				and;(B)in paragraph (2),
			 by striking 2005 through 2009 and inserting 2013 and
			 2014;(C)in paragraph (3),
			 by striking 2005 through 2009 and inserting 2013 and
			 2014; and(D)in paragraph (5),
			 by striking section 133(d)(3) and inserting section
			 133(d)(4);(2)in subsection
			 (h)(2)—(A)in the first
			 sentence, by striking shall and inserting shall
			 not; and(B)in the second
			 sentence, by striking shall and inserting shall
			 not; and(3)in subsection
			 (k), by striking 2005 through 2009 and inserting 2013 and
			 2014.